Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sangwon Kim on 01 December 2021. See Notice of Allowance dated 22 December 2021 for the Interview Summary.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 26, “is located” has been change to --are located--.
Claim 8: line 5, “portion (133).” has been changed to --portion (133), each rolling element (130) made to the shape of a sphere whose roundness is less than 3 µm in such a manner as to form the cylindrical variable contact portion (133).--
Claim 9 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
an outer ring having an outer ring raceway surface concavely formed along an inner peripheral surface thereof, the outer ring raceway surface having spherical surface contact portions having concave arch sections and a variable contact portion having a shape of a cylinder in such a manner as to be adjacent to the spherical surface contact portions in an axial direction of the spherical surface contact portions; an inner ring having an inner ring raceway surface concavely formed along an outer peripheral surface thereof, the inner ring raceway surface having spherical surface contact portions having concave arch sections and a variable contact portion having a shape of a cylinder in such a manner as to be adjacent to the spherical surface contact portions in an axial direction of the spherical surface contact portions; and a plurality of rolling elements arranged between the outer ring raceway surface and the inner ring raceway surface in a circumferential direction thereof, each rolling element having a cylindrical variable contact portion and spherical surface portions formed with convex spherical surfaces on both sides of the variable contact portion, wherein the spherical surface portions of the rolling element is located between the spherical surface contact portions of the outer ring raceway surface and the spherical surface contact portions of the inner ring raceway surface, and the variable contact portion of the rolling element is located between the variable contact portion of the outer ring raceway surface and the variable contact portion of the inner ring raceway surface.

Claim 8
Rolling elements for a rolling bearing, each rolling element comprising: a cylindrical variable contact portion and spherical surface portions formed with convex spherical surfaces on both sides of the variable contact portion, each rolling element made to the shape of a sphere whose roundness is less than 3 µm in such a manner as to form the cylindrical variable contact portion.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALAN B WAITS/Primary Examiner, Art Unit 3656